In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Benson, J.), entered November 18, 1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly dismissed the proceeding, because the petitioner set forth no factual or legal basis which would render the indictment jurisdictionally defective, and his present claims could have been raised on his direct appeal (see, People ex rel. Goss v Smith, 69 NY2d 727, affg 116 AD2d 968; People ex rel. Vasalka v Stenzel, 186 AD2d 295; People ex rel. Greene v Scully, 180 AD2d 657; People ex rel. Bentley v Scully, 177 AD2d 732, cert denied — US —, 112 S Ct 2973; People ex rel. Govan v Waldron, 175 AD2d 820). Sullivan, J. P., Miller, Ritter and Pizzuto, JJ., concur.